                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 426
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
JORGE ALBERTO BARRERA, SR.,                      )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Jorge Alberto Barrera,

Sr., which was referred to the Magistrate Judge with the consent of the parties.

           On July 16, 2019, the government filed a multi-defendant 17 count Indictment, charging

Defendant Barrera, in counts 1, 2 and 4, with Conspiracy to Possess with Intent to Distribute and to

Distribute Cocaine, Distribution of Cocaine and Heroin and Interstate Travel in Aid of Racketeering,

in violation of Titles 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) and 18 U.S.C. §§ 2 and 1952(a)(3).

Defendant was arraigned on July 29, 2019, and entered a plea of not guilty to counts 1, 2 and 4

before Magistrate Judge Parker. On December 4, 2019 Magistrate Judge Parker received Defendant

Barrera’s plea of guilty to count 1 of the Indictment, and issued a Report and Recommendation

(“R&R”), concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Barrera is found to be competent to enter a plea and to understand his constitutional rights. He is
aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Jose Alberto Barrera, Sr. is adjudged guilty to count 1 of the

Indictment, in violation of Title 21 U. S. C. §§ 846, 841(a)(1) and (b)(1)(A). This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on March 19, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
February 12, 2020
